Citation Nr: 1018084	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-13 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for rheumatoid arthritis.  

2.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for residuals of frostbite.  

3.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for a disorder of the toes.  

4.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for a disorder of the right arm.  

5.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for a disorder of the right hand.  

6.	Entitlement to service connection for an equilibrium 
disorder.  

7.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1948 to April 1953.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.      

As indicated, the Veteran claims service connection for an 
acquired psychiatric disorder (PTSD).  Of relevance here is 
that the RO, in an unappealed May 1963 rating decision, 
denied service connection for another acquired psychiatric 
disorder (i.e., nervous condition).  That decision became 
final.  38 C.F.R. § 20.200.  To reopen that particular claim, 
the Veteran must submit new and material evidence.  38 C.F.R. 
§ 3.156.  

In its decision below, however, the Board has addressed the 
Veteran's current service connection claim for an acquired 
psychiatric disorder (PTSD) not as a claim to reopen the 
finally decided claim in 1963, but as an original service 
connection claim.  38 C.F.R. § 3.156.  

The Board recognizes that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims."  See Clemons 
v. Shinseki, 23 Vet. App. 122 (2009).  But the Board notes 
that, "claims based upon distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims."  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Although 
the Veteran's claimed symptoms may in this matter overlap, 
the Board finds that PTSD is a distinct disorder from a 
nervous condition.  As such, the Board will view the 
Veteran's latest claim for an acquired psychiatric disorder 
(PTSD) to be a new claim separate and apart from his prior 
claim for an acquired psychiatric disorder (nervous 
condition).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (for jurisdictional purposes, a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim).  


FINDINGS OF FACT

1.	In an unappealed May 1966 rating decision, the RO denied 
the Veteran's service connection claim for rheumatoid 
arthritis.  

2.	In April 2006, the Veteran filed a claim to reopen his 
service connection claim for rheumatoid arthritis.  

3.	In the April 2007 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim 
for rheumatoid arthritis.      

4.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for rheumatoid 
arthritis.       

5.	In an unappealed December 2005 decision, the Board denied 
the Veteran's service connection claim for residuals of 
frostbite.  

6.	In April 2006, the Veteran filed a claim to reopen his 
service connection claim for residuals of frostbite.  

7.	In the April 2007 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim 
for residuals of frostbite.  

8.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for residuals of 
frostbite.  

9.	In an unappealed December 2005 decision, the Board denied 
the Veteran's service connection claim for a disorder of the 
bilateral toes.  

10.	In April 2006, the Veteran filed a claim to reopen his 
service connection claim for a disorder of the toes.    

11.	In the April 2007 rating decision on appeal, the RO 
denied the Veteran's claim to reopen his service connection 
claim for a disorder of the toes.    

12.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for a disorder of the 
toes.  

13.	In an unappealed December 2005 decision, the Board 
denied the Veteran's service connection claim for a right arm 
disorder.    

14.	In April 2006, the Veteran filed a claim to reopen his 
service connection claim for a right arm disorder.      

15.	In the April 2007 rating decision on appeal, the RO 
denied the Veteran's claim to reopen his service connection 
claim for a right arm disorder.      

16.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for a right arm 
disorder.    

17.	In an unappealed December 2005 decision, the Board 
denied the Veteran's service connection claim for a right 
hand disorder.    

18.	In April 2006, the Veteran filed a claim to reopen his 
service connection claim for a right hand disorder.      

19.	In the April 2007 rating decision on appeal, the RO 
denied the Veteran's claim to reopen his service connection 
claim for a right hand disorder.      

20.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for a right hand 
disorder.    

21.	An equilibrium disorder is not related to service.  

22.	There is no evidence of record that the Veteran has 
PTSD.  

23.	The Veteran is service connected for a disorder in the 
middle right finger, which is rated as 10 percent disabling.  

24.	The evidence of record does not indicate that the 
Veteran is unemployable under VA guidelines as a result of 
his service-connected disorder.  


CONCLUSIONS OF LAW

1.	A May 1966 rating decision that denied the Veteran's 
service connection claim for rheumatoid arthritis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).   

2.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     

3.	A December 2005 Board decision that denied the Veteran's 
service connection claim for residuals of frostbite is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).   

4.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for residuals of 
frostbite.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     

5.	A December 2005 Board decision that denied the Veteran's 
service connection claim for a disorder of the bilateral toes 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).   

6.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a disorder of 
the toes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     

7.	A December 2005 Board decision that denied the Veteran's 
service connection claim for a right arm disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).   

8.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a right arm 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     

9.	A December 2005 Board decision that denied the Veteran's 
service connection claim for a right hand disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).   

10.	New and material evidence has not been received to 
reopen the Veteran's claim of service connection for a right 
hand disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).     

11.	An equilibrium disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

12.	PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  

13.	The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
to the Veteran dated in February 2007.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In this letter, VA informed the 
Veteran of the elements of his claims, and of the evidence 
necessary to substantiate the claims.  See Kent v. Nicholson, 
20 Vet. App 1 (2006), Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claims.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA notified the 
Veteran prior to the April 2007 decision that denied his 
claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And in March 2007, the RO offered the Veteran 
VA compensation medical examination for which the Veteran did 
not appear.  See 38 C.F.R. § 3.655 (2009).  

The Board notes that the RO did not provide compensation 
medical examinations for the claims to reopen here.  But the 
Board finds this proper.  In claims to reopen previously 
denied claims, it is the Veteran's responsibility to generate 
new and material evidence that would warrant a reopening of 
the claims.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen the Claims for Service Connection

The Veteran is attempting to reopen several service 
connection claims that have already been denied by VA in 
previous decisions.  In a May 1966 rating decision, the RO 
denied the Veteran's claim for service connection for 
rheumatoid arthritis.  The Veteran did not appeal that 
decision.  Thus, the May 1966 rating decision became final.  
See 38 U.S.C.A. § 7105(c).  In a December 2005 Board 
decision, the RO denied the Veteran's claims for service 
connection for residuals of frostbite, for a disorder of the 
toes, and for disorders of the right arm and hand.  The 
Veteran did not appeal that decision.  Thus, the December 
2005 Board decision became final as well.  See 38 U.S.C.A. 
§ 7104. 

From April to June 2006, the Veteran filed claims to reopen 
his claims for service connection for rheumatoid arthritis, 
residuals of frostbite, and disorders of the toes, right arm, 
and right hand.  In the April 2007 rating decision on appeal, 
the RO denied the Veteran's claims to reopen.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the Veteran's 
underlying service connection claims here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final May 1966 rating decision, and final 
December 2005 Board decision.       

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  According to VA regulation, 
"new" means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence cannot be cumulative or 
redundant.  Id.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

In deciding this matter, the Board must compare evidence of 
record at the time of the final decisions with the evidence 
obtained since the final decisions.  The Board will address 
the Veteran's claims to reopen in two sections below, given 
that two separate final decisions are at issue here.  

First, the Board will address the Veteran's claim to reopen 
his service connection claim for rheumatoid arthritis, which 
was finally decided by the RO in May 1966.  Second, the Board 
will address the claims to reopen service connection claims 
for residuals of frostbite, and disorders of the toes, right 
arm, and right hand, each of which was finally decided by the 
Board in December 2005.  

        Rheumatoid Arthritis:  

At the time of the May 1966 rating decision that finally 
denied this claim, the record contained statements from the 
Veteran; service treatment records that indicate a disorder 
of the middle right finger, flat feet, and a psychiatric 
disorder, but which are negative for any other disorder; 
several VA examination and treatment reports dated from 
August 1961 which pertain to treatment for psychiatric 
disorders; and a May 1966 VA examination report which notes a 
diagnosis of rheumatoid arthritis.  As this evidence did not 
indicate a relationship between service and the arthritis, 
the RO denied the Veteran's claim.  Again, that May 1966 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final May 1966 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the Veteran, VA treatment records, and 
newspaper articles addressing the treatment of arthritis.  
This is certainly new evidence in the claims file.  It has 
been included in the claims file since the May 1966 final 
rating decision.  But the Board finds that none of this new 
evidence is material.  None of the evidence relates to the 
central unestablished facts necessary to substantiate the 
Veteran's service connection claim here - that the Veteran's 
rheumatoid arthritis, which was initially diagnosed several 
years following service, had its onset either during service 
or in the first year following discharge, or is otherwise 
medically related to service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.       

Accordingly, the claim to reopen the service connection claim 
for rheumatoid arthritis is denied.  

	Frostbite, Disorders of the Toes, Right Arm, Right Hand

At the time of the December 2005 Board decision that denied 
service connection for these disorders, the record contained 
statements from the Veteran indicating that he incurred these 
disorders during service in Korea and the Philippines; 
service treatment records that indicate a disorder of the 
middle right finger, flat feet, and a psychiatric disorder, 
but which are negative for any other disorder; service 
personnel records which indicate service in the Pacific from 
July 1948 to June 1950; VA treatment and examination reports 
dated through the early to mid 1960s which are negative for 
frostbite, disorders of the toes or arms, and are negative 
for a right hand disorder other than the right finger 
disorder noted in the Veteran's service treatment records 
(service connected by the RO in October 1961); a May 1966 VA 
treatment record which notes pain in the right wrist; VA 
treatment records dated from January 1972 to March 1973 which 
note disorders in the right thumb and right hand; VA 
treatment records dated from February to April 1975, which 
detail the amputation of several toes due to gangrene caused 
by frostbite; and several statements of record indicating 
that the Veteran did not appear for scheduled VA compensation 
examinations that were to inquire into his claims.  See 
38 C.F.R. § 3.655 (2009) (when entitlement to a benefit 
cannot be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record).  As this evidence did not indicate a relationship 
between toe, hand, and arm disorders and service, the Board 
denied these claims.  Again, that December 2005 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
relevant evidence that has been added to the record since the 
final December 2005 decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the Veteran, a March 2007 note indicating 
that the Veteran did not appear for a scheduled VA 
compensation examination, and additional service personnel 
records which indicate service in the Philippines, but not 
service in Korea.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the December 2005 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished facts that are necessary to 
substantiate the Veteran's service connection claims here - 
that the Veteran's disorders relate to his active service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As was the case in 
December 2005, the record continues to lack medical evidence 
indicating that any of the Veteran's disorders were incurred 
during service.  Rather, the record continues to demonstrate 
that the earliest post-service medical evidence of record of 
a right upper extremity disorder (other than the service-
connected right finger disorder) is found in a May 1966 
treatment record, dated over 13 years following service.  And 
the record continues to demonstrate that the Veteran 
experienced frostbite, and amputation of his toes, in 1975, 
approximately 22 years following service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).

Accordingly, the claims to reopen service connection claims 
for frostbite, a disorder of the toes, or right arm or right 
hand disorders are denied.  

With regard to the claims to reopen addressed here, the Board 
notes that it has reviewed the Veteran's many statements of 
record.  These statements are surely relevant here with 
regard to whether the Veteran has the disorders he claims, 
and whether he experienced disorders during service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  But the Board also notes that the Veteran, 
as a layperson, is not competent to testify on matters 
regarding diagnosis and etiology.  Espiritu v. Lewinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  His statements that he has his 
disorders, and that they related to service, are of limited 
probative value therefore.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  
Moreover, the Board finds that the Veteran's statements have 
marginal probative weight.  For example, he maintains that he 
incurred his orthopedic disorders due to frostbite suffered 
while serving in Korea.  However, the record shows that the 
Veteran did not serve in Korea.  And the record demonstrates 
onset many years following service of the orthopedic 
disorders at issue here (e.g., records in the 1970s showing 
frostbite, gangrene, and toe amputation).  

As the preponderance of the evidence is against the Veteran's 
claims to reopen, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Lewinski, 1 Vet. App. 49 (1990).

III.  The Merits to the Claims for Service Connection

The Veteran claims that he has PTSD and a current equilibrium 
disorder that relate to service.  In the April 2007 rating 
decision on appeal, the RO denied his claims.  For the 
reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

The Board notes again that the Veteran did not appear for a 
scheduled March 2007 VA compensation examination to inquire 
into his claims here.  As such, the Board will decide the 
claim based on the evidence of record as it now stands.  See 
38 C.F.R. § 3.655.  

Evidence of a current disorder is essential to a claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim.").  

In this matter, there is no competent medical evidence of 
record indicating that the Veteran has a current equilibrium 
disorder, or current PTSD.  The Veteran himself maintains 
that he currently has these disorders.  In statements of 
record, the Veteran complains of imbalance, and of emotional 
trauma he allegedly experienced while serving in the 
military.  The Board notes moreover that his complaints of 
imbalance are reflected in a March 1973 VA examination report 
which indicated that the Veteran may have had an undiagnosed 
neurological disorder causing imbalance.  And the Veteran's 
complaints of imbalance are reflected in a July 1995 VA 
treatment record.  See Layno, supra.  

These statements are of limited probative value, however.  As 
a layperson, the Veteran is not competent to render an 
opinion on whether he has an equilibrium disorder or PTSD, or 
whether such disorders relate to service.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 
C.F.R. § 3.159(a)(2).  

The Board notes moreover that the objective evidence of 
record tends to preponderate against the Veteran's claim to 
having these disorders.    

With regard to the claim for an equilibrium disorder, the 
Veteran's complaints of imbalance are not noted in medical 
evidence until 1973, approximately 20 years following 
discharge from service.  See Maxson, supra.  His service 
connection claim for an equilibrium disorder was filed in 
April 2006, over 53 years after service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  And his claim is unsupported by 
medical nexus evidence stating that an equilibrium disorder 
relates to service.  See Pond, supra.  

With regard to his PTSD claim, the Board notes that 
substantial medical evidence of record dated from January 
1953 reflects treatment for psychiatric disorders.  Service 
treatment records indicated treatment for neurosis and 
alcoholism in January 1953.  VA medical evidence dated 
between August 1961 and February 1963 indicated evaluation 
for alcoholism, and sociopathic personality disturbance.  And 
VA treatment records and examination reports - dated between 
1963 and 1999 - reflect outpatient treatment, and multiple 
hospitalizations, for alcohol and drug abuse, anxiety, 
schizoid personality, antisocial personality, "hysterical 
reaction developed upon an organic brain syndrome, probably 
secondary to alcoholism[,]" and depressive neurosis.  But 
none of this medical evidence addresses PTSD, or claimed 
emotional trauma related to service.  See Maxson, supra.  The 
Veteran's claim for PTSD was filed in April 2006, over 53 
years after service.  See Shaw, supra.  As indicated earlier, 
the Veteran's claims regarding service in Korea are not 
credible.  See 38 U.S.C.A. § 1154.  See also Caluza, supra.  
And again, his claim is unsupported by medical nexus evidence 
stating that PTSD - or any other psychiatric disorder - 
relates to service.  See Pond and Cohen, both supra.  Indeed, 
a relationship between a psychiatric disorder and service is 
not even implied in the many reports and records reflecting 
over 30 years of treatment for psychiatric issues.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Based on the record as it now stands, the Board finds the 
preponderance of the evidence against the Veteran's service 
connection claims for an equilibrium disorder and PTSD.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  Simply put, the record lacks competent evidence 
showing that the Veteran has either disorder.  See 38 C.F.R. 
§ 3.655.  As such, a finding of service connection is 
unwarranted here.  See 38 C.F.R. § 3.303.  See also Brammer, 
supra.      

As the preponderance of the evidence is against the Veteran's 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

IV.  The Merits of the Claim for a TDIU

The Veteran claims entitlement to a TDIU.  In the April 2007 
rating decision on appeal, the RO denied the Veteran's claim.  
For the reasons set forth below, the Board agrees with that 
decision.    

A Veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this matter, the Veteran is not eligible for a TDIU 
because he is only service connected for one disorder - 
traumatic arthritis of the right middle finger - at 10 
percent disabling.  His TDIU claim therefore falls short of 
the requisite 40 percent threshold noted under 38 C.F.R. § 
4.16.  See also 38 C.F.R. § 4.25.  Hence, the evidence does 
not show that the Veteran is "unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities."  38 C.F.R. § 4.16(a).  The evidence 
therefore preponderates against his claim for a TDIU.  The 
benefit-of-the-doubt rule does not apply here.  38 U.S.C.A. § 
5107(b).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 4.16 for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

1.	New and material evidence to reopen the Veteran's service 
connection claim for rheumatoid arthritis has not been 
received, and the appeal is denied.    

2.	New and material evidence to reopen the Veteran's service 
connection claim for residuals of frostbite has not been 
received, and the appeal is denied.    

3.	New and material evidence to reopen the Veteran's service 
connection claim for a disorder of the toes has not been 
received, and the appeal is denied.    

4.	New and material evidence to reopen the Veteran's service 
connection claim for a right arm disorder has not been 
received, and the appeal is denied.    

5.	New and material evidence to reopen the Veteran's service 
connection claim for a right hand disorder has not been 
received, and the appeal is denied.    

6.	Entitlement to service connection for an equilibrium 
disorder is denied.  


	(CONTINUED ON NEXT PAGE)




7.	Entitlement to service connection for PTSD is denied.  

8.	Entitlement to a TDIU is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


